OPINION — AG — THE STATE BOARD OF PUBLIC ACCOUNTANT IS NOT AUTHORIZED TO REGISTER OUT OF STATE PARTNERSHIPS AND PROFESSIONAL CORPORATIONS OF ACCOUNTANTS WHO DO NOT MAINTAIN OFFICES IN OKLAHOMA. (PROFESSIONS AND OCCUPATIONS, CORPORATIONS) CITE: 18 Ohio St. 1971 801 [18-801], 59 Ohio St. 1971 15.8 [59-15.8], 59 Ohio St. 1971 15.11 [59-15.11], 59 Ohio St. 1971 15.12 [59-15.12], 59 Ohio St. 1971 15.15 [59-15.15] (KAY HARLEY JACOBS) FILENAME: m0009996 Bill Horne Oklahoma State Board of Public Accountancy Attorney General of Oklahoma — Opinion January 15, 1981 JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Is the State Board of Public Accountancy authorized to register out-of-state partnerships and professional corporations of accountants who do not maintain offices in Oklahoma? The statutes regulating the practice of Public Accounting and establishing the Board and its powers, are found at 59 Ohio St. 15.1 [59-15.1] (1971) et seq., as amended. Section 59 Ohio St. 15.8 [59-15.8] sets out the qualifications for obtaining a certificate and provides in relevant part that every applicant for the certificate of Public Accountant or Certified Public Accountant, must be a citizen of the United States, must have attained the age of 21 years, must be of good moral character, and must have been a resident of this State for one (1) year immediately prior to making application. The practice of accounting in the form of a partnership is authorized under the Accountancy Act. Although practice in the form of a professional accounting corporation was prohibited under the Act passed in 1968, the Legislature has, by the more recent amendment of the Professional Corporations Act at 18 Ohio St. 801 [18-801] (1971) et seq., provided for such a practice. However, although 59 Ohio St. 15.1 [59-15.1] (1971) et seq. has been amended on several occasions, there has been nothing added which deals with professional corporations. With regard to partnerships, the Accountancy Act at Section 59 Ohio St. 15.11 [59-15.11] directs that no partnership shall use the title of Certified Public Accountant or any of its abbreviations unless such partnership is registered with the Board. In order for a partnership to register with the Board it must comply with Section 59 Ohio St. 15.15 [59-15.15] which requires inter alia, that each resident or local member of the partnership hold a permit to practice in Oklahoma, and, if there is no resident member, then the resident manager in charge of the office of the firm in this State be registered with the Board. Under the following provision, it is clear that in order for a partnership to obtain a registration in Oklahoma, it must have an office in this State, which is operated by a local member of the partnership or a resident manager, who is registered with the Board. Under Section 59 Ohio St. 15.12 [59-15.12], Certified Public Accountants and Public Accountants from other states are allowed to practice in Oklahoma, according to the following provision: "Nothing contained in this Act shall prohibit a Certified Public Accountant or a licensed Public Accountant of another state, or any Accountant who holds a certificate, degree of license in a foreign country, constituting a recognized qualification for practice of public accounting in such country, from temporarily practicing in this State or engaging in professional business incident to his regular practice outside this State; provided, that such temporary practice is conducted in conformity with the regulations and rules of professional conduct promulgated by the Board." Under this provision, an individual associated with a partnership or professional corporation from another state, may practice or engage in professional business in Oklahoma on a temporary basis so long as their conduct complies with the rules and regulations of the Board. However, there is no authority found in the controlling statutes which would authorize the Board to register an out-of-state partnership or professional corporation which does not maintain an office within this State. It is, therefore, the official opinion of the Attorney General that the State Board of Public Accountancy is not authorized to register out-of-state partnerships and professional corporations of accountants who do not maintain offices in Oklahoma. (Kay Harley Jacobs)